Exhibit 10.1

 

[Crocs Letterhead]

 

                    , 2014

 

[Name]
[Address]

 

Dear [                    ]:

 

This letter agreement serves as written confirmation of the terms of your
severance arrangement with Crocs, Inc. (the “Company”) and supersedes in its
entirety the letter agreement dated [                          ].

 

1.                                      Your employment is at-will, and either
you or the Company may terminate your employment at any time, with or without
Cause (as that term is defined below).  However, subject to paragraph 2 below,
if the Company terminates your employment without Cause (i) at any time prior to
December 26, 2014 you will be entitled to receive a severance payment in cash
equal to two times the amount of your annual base salary in effect at the time
of such termination of employment and (ii) at any time on or after December 26,
2014you will be entitled to receive a severance payment in cash equal to the
amount of your annual base salary in effect at the time of such termination of
employment (either such amount a “Severance Payment”), less any federal, state
or local taxes of any kind required by applicable law to be withheld with
respect to such payment and less any other amounts that the Company is legally
required to withhold (and any other amounts that you have authorized to be
withheld) from such payment.

 

For purposes of this letter agreement, “Cause” means: (i) your conviction, or
guilty or no contest plea, to any felony; (ii) any act of fraud by you related
to or connected with your employment by the Company; (iii) your material breach
of your fiduciary duty to the Company; (iv) your gross negligence or gross
misconduct in the performance of duties reasonably assigned to you which causes
material harm to the Company; (v) any willful violation by you of the Company’s
codes of conduct or other rules or policies of the Company; or (vi) any entry of
any court order or other ruling that prevents you from performing your material
duties and responsibilities as an employee of the Company.

 

2.                                      Your entitlement to a Severance Payment
is subject to and contingent upon (i) your continued compliance with covenants
described in paragraph 3 below and (ii) your timely execution, without
subsequent revocation, of a release of claims in favor of the Company and its
subsidiaries and affiliates substantially in the form attached to this letter as
Exhibit A (the “Release”).  To be timely, the Release must become effective
(i.e., you must sign it and any revocation period must expire without your
revoking the Release) within 60 days, or such shorter period specified in the
Release, after your date of termination of employment.  Payment of the Severance
Payment will be made as soon as practicable after (and in no event later than 61
days after) the Release becomes effective, except that if the period during
which you can consider and revoke the Release begins in one calendar year and
ends in the subsequent calendar year, payment will not be made until the
subsequent calendar year (but not later than March 15 of such calendar year),
regardless of when your Release becomes effective.  If the Release does not
become

 

1

--------------------------------------------------------------------------------


 

effective within the time period specified above, then you will not be entitled
to any Severance Payment.

 

3.                                      Covenants

 

(a)                                 Confidentiality, Non-Competition and
Non-Solicitation. You acknowledge and agree that you have had access to and will
continue to have access to confidential, proprietary and trade secret
information of the Company and also will have access and exposure to Company
customers, vendors, employees, contractors, consultants and other third parties
with whom the Company has a relationship in the course of performing your
responsibilities for the Company, and that such information, contacts and
relationships are vital to the Company’s success and provide the Company with a
competitive advantage in the market.  You and the Company acknowledge that such
access is necessary to your ability to perform those responsibilities, that such
information, contacts and relationships are valuable assets of the Company, and
that the Company has developed and will develop goodwill from this information
and these contacts and relationships that also is a valuable asset of the
Company.  In view of the foregoing and in consideration of the compensation as
provided under this letter agreement, you further covenant and agree that:

 

(i)                                     except as authorized in writing by the
Company or as necessary in carrying out your responsibilities for the Company,
you will not, either during the period of your employment or at any time
thereafter, divulge, furnish, or make accessible to anyone or use in any way,
any confidential, proprietary, or secret knowledge or information of the Company
that you have acquired or will acquire about the Company, whether developed by
yourself or by others, concerning (A) any trade secrets, (B) any confidential,
proprietary, or secret designs, inventions, discoveries, programs, processes,
formulae, plans, devices, or material (whether or not patented or patentable)
directly or indirectly useful in any aspect of the business of the Company,
(C) any customer or supplier lists, (D) any confidential, proprietary, or secret
development or research work, (E) any strategic or other business, marketing, or
sales plans, systems or techniques, (F) any financial data or plans, or (G) any
other confidential or proprietary information or secret aspects of the business
of the Company.  You will refrain from intentionally committing any acts that
would materially reduce, and shall take reasonable steps to protect, the value
of such knowledge or information to the Company. The foregoing obligations of
confidentiality shall not apply to any knowledge or information that (A) is now
or subsequently becomes generally publicly known, other than as a direct or
indirect result of the breach by you of this letter agreement, (B) is
independently made available to you in good faith by a third party who has not
violated a confidential relationship with the Company, (C) is independently
developed by you after your termination of employment with the Company without
use or reference to the Company’s confidential information, as shown by
documents and other competent evidence in your possession or (D) is required to
be disclosed by law or legal process. You understand and agree that your
obligations under this letter agreement to maintain the confidentiality of the
Company’s confidential information are in addition to any of your obligations
under applicable statutory or common law and any prior agreements regarding this
subject matter between you and the Company.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  during the time you are employed and for a
period of one year following your termination from employment with the Company
for any reason, you will not, without the prior written consent of the Company,
directly or indirectly, engage in, whether as an owner, consultant, employee, or
otherwise, (A) activities competitive with the business activities of the
Company in any state, province or like geography where the Company conducted
business during your employment with the Company (the “Territory”) or (B) form
or assist others in forming, be employed by, perform services for, become an
officer, director, member or partner of, or participant in, or serve as a
consultant or independent contractor to, invest in or own any interest in
(whether through equity or debt securities), assist (financially or otherwise)
or provide counsel or assistance to any person or entity engaged in business
that competes with the Company or the Territory;

 

(iii)                               during the time you are employed and for a
period of one year following your termination from employment with the Company
for any reason, you will not without the prior written consent of the Company,
directly or indirectly, solicit to hire or hire or attempt to solicit to hire or
hire, or cause to be offered employment or other position or role with the
Company, either on a full time, part-time or consulting basis, any person who
worked as an employee, consultant or contractor of the Company or its affiliates
at any time in the six month’s proceeding the date your employment terminated
and with whom you had regular contact while employed by the Company.  The
restrictions set forth in this Paragraph (iii) shall not prohibit any form of
general advertising or solicitation that is not directed at a specific person or
entity; and

 

(iv)                              during the time you are employed and for a
period of one year following your termination from employment with the Company
for any reason, you will not, without the prior written consent of the Company,
directly or indirectly, (A) solicit, induce, divert, appropriate or accept
business of the type in which the Company engaged during your employment on
behalf of any other person or entity or (B) attempt to solicit, induce, divert,
appropriate or accept on behalf of any person or entity, any business of the
type in which the Company engaged during your employment, from any customer or
actively sought prospective customer of the Company with whom you have dealt,
whose dealings with the Company have been supervised by you or about whom you
have acquired confidential information in the course of your employment.

 

You agree that the foregoing restrictions are reasonable, will not preclude you
from finding gainful employment, and are necessary to protect the goodwill,
confidential information, and other protectable business interests of the
Company.  You further agree that the Company would suffer irreparable harm and
has no adequate remedy of law should you violate these restrictions and agrees
that injunctive relief, in addition to any other damages or relief available to
the Company, is appropriate and necessary to protect the Company’s interests.

 

(b)                                 Enforcement; Remedies.

 

(i)                                     You acknowledge that the covenants set
forth in Paragraphs 3(a)(i), (ii), (iii) and (iv) above impose a reasonable
restraint on you in light of the business and activities of the Company.  You
acknowledge that your expertise is of a special and unique character which gives
this expertise a particular value, and that a

 

3

--------------------------------------------------------------------------------


 

breach of Paragraphs 3(a)(i), (ii), (iii) and (iv) above by you will cause
serious and potentially irreparable harm to the Company.  You therefore
acknowledges that a breach of any of the provisions in Paragraphs 3(a)(i), (ii),
(iii) and (iv) above by you cannot be adequately compensated in an action for
damages at law, and equitable relief would be necessary to protect the Company
from a violation of this letter agreement and from the harm which this letter
agreement is intended to prevent.  By reason thereof, you acknowledge that the
Company is entitled, in addition to any other remedies it may have under this
letter agreement or otherwise, to preliminary and permanent injunctive and other
equitable relief to prevent or curtail any breach of this letter agreement.  You
acknowledge, however, that no specification in this letter agreement of a
specific legal or equitable remedy may be construed as a waiver of or
prohibition against pursuing other legal or equitable remedies in the event of a
breach of this letter agreement by you.  In the event of a breach or violation
by you of any of the provisions of Paragraphs 3(a)(i), (ii), (iii) and
(iv) above, the running of the term shall be tolled with respect to you during
the continuance of any actual breach or violation.

 

(ii)                                  In the event that any provision or term of
Paragraphs 3(a)(i), (ii), (iii) and (iv) above, or any word, phrase, clause,
sentence or other portion thereof (including, without limitation, the geographic
and temporal restrictions and provisions contained in this Paragraph 3) is held
to be unenforceable or invalid for any reason, such provision or portion thereof
will be modified or deleted in such a manner as to be effective for the maximum
period of time for which it/they may be enforceable and over the maximum
geographical area as to which it/they may be enforceable and to the maximum
extent in all other respects as to which it/they may be enforceable.  Such
modified restriction(s) shall be enforced by the court or adjudicator.  In the
event that modification is not possible, because each of your obligations in
Paragraphs 3(a)(i), (ii), (iii) and (iv) above is a separate and independent
covenant, any unenforceable obligation shall be severed and all remaining
obligations shall be enforced.

 

4.                                      This letter agreement and the Separation
Payments provided for under this letter agreement are intended to be exempt from
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan
exception described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or
otherwise.  Notwithstanding any other provision of this letter agreement to the
contrary, this letter agreement shall be interpreted, operated and administered
in a manner consistent with such intention.

 

5.                                      If you have signed a Participation
Agreement under the Company’s Change in Control Plan (the “Plan”), this letter
agreement will terminate upon a “Change in Control” as defined in the Plan
(assuming the Plan is in effect upon the Change in Control) and the provisions
of the Plan will govern any severance or other termination benefits. In
addition, by executing this letter agreement you hereby consent to any future
amendment to or termination of the Plan by the Company’s Board of Directors.

 

6.                                      This letter agreement will be governed
by and construed under and the rights of the parties determined in accordance
with the internal, substantive laws of the

 

4

--------------------------------------------------------------------------------


 

State of Colorado (without reference to the choice of law provisions of the
State of Colorado or of any other jurisdiction that would result in the
application of the laws of any other jurisdiction).

 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

If you agree to the terms of this letter agreement, please sign and date below
and return a copy of the fully executed letter to the Company.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

[Name]

 

 

[Title]

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

[Name of Employee]

 

 

Date:

 

 

 

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL GENERAL RELEASE

 

This Confidential General Release (“Release”) is entered into between [Employee]
(hereinafter “Employee”) and Crocs, Inc. (hereinafter the “Company”),
hereinafter collectively referred to as the “Parties.”

 

WHEREAS, Employee’s employment with the Company terminated effective as of
[                ];

 

WHEREAS, Employee and the Company entered into a severance letter agreement
dated [                ] (the “Agreement”); and

 

WHEREAS, Employee and the Company desire to resolve any claims or disputes
Employee may have that exist at the time this Release is executed by the
Parties.

 

Therefore, in consideration of all mutual promises contained herein and in the
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, it is agreed by and between Employee and the
Company as follows:

 

1.                                      Employee hereby and forever releases the
Company and its officers, directors, employees, managers, supervisors, agents,
attorneys, insurers, investors, shareholders, administrators, parents,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns (the “Releasees”) from, and agrees not to sue concerning, any claim,
complaint, charge, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected,
disclosed or undisclosed, liquidated or contingent, that Employee may possess
against any of the Releasees arising from any omissions, acts or facts that have
occurred up until and including the date on which Employee signs this Agreement
including, without limitation:

 

(a)                                 any and all claims arising out of or
relating to Employee’s employment with or separation from the Company;

 

(b)                                 any and all public policy, contract, tort,
or common law claims, including, but not limited to, wrongful discharge of
employment, termination in violation of public policy, discrimination,
harassment, retaliation, breach of contract (express and implied), breach of a
covenant of good faith and fair dealing (express and implied), breach of
fiduciary duty, promissory estoppel, negligent or intentional infliction of
emotional distress, negligent or intentional misrepresentation, negligent or
intentional interference with contract or prospective economic advantage, unfair
business practices, defamation, libel, slander, negligence, personal injury,
assault, battery, invasion of privacy, false imprisonment, and conversion;

 

(c)                                  any and all claims or demands for wages,
compensation or other amounts claimed to be due from the Company, including, but
not limited to, claims for bonuses, commissions, stock, stock options, or any
equity or ownership interest in the company, vacation pay, personal time off,
sick pay, fringe benefits, 401K match, expense reimbursements, or any other form
of payment;

 

(d)                                 any and all claims for violation of federal,
state, or local constitution, law, code, ordinance, statute, or other
legislative enactment including, but not limited to, the

 

7

--------------------------------------------------------------------------------


 

Americans with Disabilities Act, as amended; Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Civil Rights Acts of 1866
and 1871; Sections 1981 through 1988 of Title 42 of the United States Code, as
amended; the Age Discrimination in Employment Act; the Equal Pay Act; the Fair
Labor Standards Act; the Family and Medical Leave Act; the National Labor
Relations Act; the Occupational Safety and Health Act; the Genetic Information
Nondiscrimination Act; the Rehabilitation Act; Executive Order 11246; the Worker
Adjustment and Retraining Notification Act; Employee Retirement Income Security
Act of 1974; the Labor Peace Act; the Lilly Ledbetter Equal Pay Act; the
Colorado Anti-Discrimination Act; the Colorado Wage Act; the Colorado Minimum
Wage Act and Minimum Wage Order 28, and any similar or comparable state, local
or municipal statutes or ordinances;

 

(e)                                  any and all claims arising out of any other
federal, state or local law, rule, regulation or ordinance; and

 

(f)                                   any and all claims for damages (whether
compensatory, punitive, or otherwise), attorneys’ fees and costs.

 

Employee agrees that the release set forth in this Paragraph 1 shall be and
remain in effect in all respects as a complete general release as to the matters
released.  Employee agrees that in the event Employee brings a claim covered by
the foregoing release in which Employee seeks damages or other remedies against
the Releasees, this Release shall serve as a complete defense to such claims and
in the event any government agency pursues any such claim in Employee’s name or
on Employee’s behalf, this Release shall serve as a bar to any monetary recovery
by Employee. Employee shall be responsible to the Company for all costs,
attorneys’ fees and any and all damages incurred by the Company in defending
against a claim brought or pursued by Employee in violation of this Release.

 

Notwithstanding the foregoing, the release set forth in this Paragraph 1 does
not (i) preclude Employee from any action to enforce any of the terms of the
Agreement, (ii) release any rights arising under, or preserved by, the
Agreement, or (iii) preclude Employee’s ability to assert his rights for
indemnification and advancement of expenses from the Company pursuant to the
Company’s director and officer liability insurance, certificate of incorporation
or bylaws, or any indemnification agreement or arrangement between the Company
and Employee.

 

2.                                      Employee affirms that Employee has not
filed, caused to be filed, or presently is a party to any claim against the
Company.

 

3.                                      Employee has not assigned any claims or
rights released in this Agreement.

 

4.                                      Employee agrees and warrants that
Employee will not disparage, defame, belittle, ridicule, discredit, denigrate or
in any other way harm or damage the reputation of Releasees, their products or
services.  Employee further agrees and warrants that Employee will not make,
file, prepare, report, or assist in making, filing preparing or reporting of any
disparaging remarks regarding Releasees, via the Internet or any news media.

 

5.                                      By entering into this Agreement, the
Company does not admit that it engaged in any unlawful or improper conduct, or
that it is legally obligated to Employee in any way.

 

6.                                      The consideration stated herein and in
the Agreement is contractual and not merely a recital.  The Parties hereto
execute and deliver this Release after being fully informed of its terms,

 

8

--------------------------------------------------------------------------------


 

contents and effects.  The Parties acknowledge that this Release is a negotiated
agreement that both Parties have reviewed with their attorneys, that both
Parties have had a full opportunity to revise the language of the Release, and
that, in the event of a dispute, the Release should not be construed in any way
either for or against a party based on whether a particular party was or was not
the primary drafter of this Release.

 

7.                                      This Release shall be effective, binding
on the Parties, and in full force and effect immediately following the execution
of the Release by both Parties, except for Employee’s release of ADEA claims (if
any), which shall be binding and effective as of the expiration of the
revocation period addressed below.

 

8.                                      Employee acknowledges:

 

(a)                                 By executing this Release, Employee waives
all rights or claims, if any, that Employee may have against the Company under
the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 626, et seq.
(“ADEA”);

 

(b)                                 That this Release has been written in a
manner calculated to be understood by Employee, and is in fact understood by
Employee;

 

(c)                                  That the aforementioned waiver reflects
specifically, but is not limited to, all rights or claims, if any, that Employee
may have against the Company arising under the ADEA;

 

(d)                                 That Employee is not waiving rights and
claims that Employee may have under the ADEA against the Company that may arise
after the date on which this Release is executed;

 

(e)                                  That Employee is waiving rights and claims
that Employee may have under the ADEA, if any, only in exchange for
consideration in addition to anything of value to which Employee is already
entitled;

 

(f)                                   That Employee is advised and has had the
opportunity to consult with an attorney of Employee’s choice prior to executing
this Release;

 

(g)                                  That Employee has been given a period of 21
days from the date on which Employee receives this Release, not counting the day
upon which Employee receives the Release, within which to consider whether to
sign this Release;

 

(h)                                 That if Employee wishes to execute this
Release prior to the expiration of the 21-day period set forth in subsection
(g) of this Paragraph 8, Employee may do so;

 

(i)                                     That Employee has been given a period of
7 days following the execution of this Release to revoke Employee’s waiver of
all claims, if any, under the ADEA, and Employee’s release of any claims under
the ADEA shall not become effective or enforceable until the revocation period
has expired without Employee revoking Employee’s waiver of all claims under the
ADEA; and

 

(j)                                    To revoke Employee’s waiver of all claims
under the ADEA, Employee understands that Employee must deliver a written,
signed statement that Employee revokes Employee’s waiver of all claims under the
ADEA to the

 

9

--------------------------------------------------------------------------------


 

Company by hand or by mail within the 7 day revocation period.  The revocation
must be postmarked within the period stated above and properly addressed to the
Company at the following address:

 

Daniel Hart

Executive Vice President and

Chief Legal and Administrative Officer

Crocs, Inc.

7477 East Dry Creek Parkway

Niwot, CO 80503

 

(k)                                 That this Release becomes null and void and
of no further effect if Employee has not executed and returned this Release
within twenty-one (21) days after the date on which Employee receives this
Release.

 

(l)                                     Employee agrees that any modifications,
material or otherwise, made to this Release, do not restart or affect in any
manner the original up to twenty-one (21) calendar day consideration period.

 

9.                                      This Release may be executed in
counterparts and shall be fully enforceable in all regards if executed in such
manner as if it had been executed as a single document. Signatures obtained by
facsimile shall constitute effective execution of this Release.

 

10.                               Employee and the Company agree that all the
terms of this Release are contained in this document, that no statements or
inducements have been made contrary to or in addition to the statements herein,
that the terms hereof are binding on and enforceable for the benefit of
Employee’s successors and assigns, that the Release shall be governed by
Colorado law, and that the provisions of this Release are severable, so that if
any paragraph of this Release is determined to be unenforceable, the other
paragraphs shall remain valid and fully enforceable.

 

10

--------------------------------------------------------------------------------


 

Accepted and agreed as of this [        ] day of [                          ], 
[            ].

 

 

 

[Name of Employee]

 

 

 

 

 

CROCS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Its:

 

 

11

--------------------------------------------------------------------------------